Citation Nr: 0941498	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-19 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart condition, to 
include as secondary to service-connected post traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In December 2008, the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

The Veteran testified at a hearing before a decision review 
officer (DRO) at the RO in February 2005.  A transcript of 
this hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic heart condition was not manifested within one year 
from the Veteran's discharge from service, is not the result 
of a disease or injury in service, and is not etiologically 
related to a service-connected disease or injury.


CONCLUSION OF LAW

The Veteran's heart condition was not incurred or aggravated 
during service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112(a), 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in January 2009, subsequent to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection, including service connection on a secondary 
basis.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by the January 2009 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
August 2009 SSOC.  Therefore, any timing deficiency has been 
remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA medical 
treatment.  While undergoing treatment at the Charleston VA 
Medical Center (VAMC) in September 1996 and August 2000, the 
Veteran indicated that he was receiving compensation from the 
Social Security Administration (SSA).  VA's duty to assist 
includes obtaining records from the SSA when the Veteran is 
in receipt of disability compensation.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this case, however, 
the record does not establish that the Veteran receives SSA 
compensation based on a disability or that the SSA is in 
possession of records pertaining to his claimed heart 
condition.  The Veteran was provided notice letters in April 
2004 and January 2009 asking that he inform VA of any medical 
records relevant to his claim, and no response to either 
request was received.  In addition, the Veteran has never 
referenced receiving SSA disability benefits in any 
communication received by VA.  The Board therefore finds that 
remanding the case to search for additional medical records 
in the possession of the SSA would serve no useful purpose.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).
 
The Veteran was also provided a VA examination in March 2009 
to determine the etiology of his current heart condition.  
His representative, in a September 2009 written brief, argued 
that the March 2009 examination report was inadequate as it 
was conducted by a nurse practitioner and not signed by a 
physician as required by the VBA Adjudication Procedure 
Manual.  See M21-1, Part III, Subpart IV, Chapter 3, Section 
D (December 29, 2007).  The Board notes that the Court has 
never required that medical examinations under section 5103A 
only be conducted by physicians.  See Cox v. Nicholson, 20 
Vet. App. 563 (2007).  As provided by 38 C.F.R. § 
3.159(a)(1), "competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."  In Cox, a nurse practitioner was 
found to fit squarely into the requirement of section 
3.159(a)(1) as a provider competent to provide diagnoses, 
statements, or opinions.  The Court did not impose an 
additional requirement that a physician sign the provided 
examination report.  Therefore, the Board will not find that 
the March 2009 VA examination and medical opinion are 
inadequate simply because they were provided by a nurse 
practitioner and rendered without a physician's signature. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease, are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to incorporate the holding 
in Allen with additional requirements that there be medical 
evidence created prior to the claimed aggravation showing the 
baseline of the disability prior to aggravation.  38 C.F.R. 
§ 3.310(a)(b) (2009); 71 Fed. Reg. 52,744-52,747 (Sept 7, 
2006) (effective October 10, 2006).

The new regulation imposes additional burdens and could have 
retroactive effects.  Hence, the Board will apply the old 
version of the regulation.  See Princess Cruises v. United 
States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. 
Peake, 511 F.3d 1147 (Fed. Cir. 2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that service connection is warranted for 
a heart disorder as it was incurred secondary to service-
connected PTSD.  

Service treatment records are negative for evidence of a 
heart condition.  The Veteran's cardiovascular system and 
chest X-ray were negative for abnormalities at the December 
1945 separation examination.  

The post-service medical evidence establishes that the 
Veteran was diagnosed with hypertension at the Charleston 
VAMC in November 1977.  An EKG performed at that time showed 
sinus bradycardia.  A month later, in December 1977, the 
Veteran's hypertension was controlled with medication and he 
complained of anxiety.  

The Veteran was diagnosed with PTSD at the VAMC in August 
1990.  In January 1991, he complained of chest pain and 
underwent a stress test with non-diagnostic results.  A chest 
X-ray showed usual enlargement of the thoracic aorta due to 
increasing age.  A provisional diagnosis of rule out coronary 
artery disease (CAD) was rendered.  

A second stress test performed in February 1991 that was 
abnormal and findings consistent with septal ischemia.  CAD 
was formally diagnosed by the Veteran's VA physician in March 
1991.  

Upon VA examination in March 2009, the Veteran was noted to 
have dementia and was unable to recall the specifics of his 
disability's history.  Review of the claims folder showed 
coronary artery disease and PTSD dating from 1991.  An 
October 2008 EKG indicated sinus bradycardia with premature 
ventricular contractions and an echocardiogram suggested a 
left ventricular ejection fraction of 50 to 60 percent.  The 
diagnosis was CAD multifactorial in nature and not caused or 
aggravated by PTSD.  The examiner noted that PTSD does not 
cause CAD, and pointed out that the Veteran's other risk 
factors for heart disease included hypertension, 
hyperlipidemia, and age.  

Regarding service connection on a direct basis, there is no 
evidence of a cardiovascular disability until more than 20 
years after service when hypertension was diagnosed.  In 
addition, CAD was not specifically diagnosed until March 
1991, more than 45 years after service.  The Veteran has also 
not reported a continuity of symptomatology regarding his 
heart condition.  Finally, the record is entirely negative 
for any evidence of a link between the Veteran's current 
heart condition and his active duty service. 

Turning to the Veteran's other argument, that his heart 
condition is secondary to service-connected PTSD, the March 
2009 VA examiner concluded that the Veteran's PTSD did not 
cause or aggravate his CAD.  The basis for this medical 
opinion was the examiner's statement that "PTSD does not 
cause CAD."  While the probative value of this opinion is 
somewhat diminished by the general rationale provided by the 
examiner, the Board notes that the record contains no other 
competent medical evidence addressing the etiology of the 
Veteran's heart condition.  

The Veteran testified during his February 2005 DRO hearing 
that a nonspecified VA physician had told him about a link 
between stress and heart disease that accounted for his heart 
condition.  The Court has found that a lay person's report of 
medical opinions related by medical professionals constitutes 
medical hearsay and would not of itself be competent medical 
evidence because "filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995).
VA has secured the Veteran's VA medical records, but these do 
not contain the opinion reported by the Veteran, and the 
Veteran has not submitted any medical evidence in support of 
his claim despite multiple requests from VA that he do so.

In essence, the only evidence in support of the Veteran's 
claim for direct or secondary service connection for a heart 
condition are his own statements.  Because the Veteran lacks 
any medical expertise, his opinion on this matter is of 
little probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In sum, there is no competent evidence that the Veteran's 
heart condition is related to active duty service or was 
caused or aggravated by service-connected PTSD.  The only 
medical opinion of record weighs against the claim, and the 
Board must therefore conclude that the preponderance of the 
evidence is against the claim and it must be denied.


ORDER

Entitlement to service connection for a heart condition, to 
include as secondary to service-connected PTSD, is denied.




____________________________________________
N.R. Robin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


